Citation Nr: 0533942	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to service-connected lumbar 
disc disease.

2. Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to service-connected lumbar 
disc disease.

3.  Entitlement to special monthly compensation based on loss 
of use of lower extremities.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate.

5.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

6.  Entitlement to special adaptive housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.Z.


INTRODUCTION

The veteran had several periods of active duty, to include 
from March 1969 to March 1973, May 1974 to May 1977, May 1982 
to May 1986, July to August 1993, and August to October 1994.  
He remained a member of the Air Force Reserves until March 
1999 when he was discharged by reason of physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, which, in pertinent part, denied the above claims.  

In April 2005, a hearing was held before the undersigned at 
the RO.  At that time, additional evidence was received (VA 
treatment records), and the veteran waived initial RO 
consideration of that evidence.

Other than the right and left shoulder claims, the remaining 
issues on appeal are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In January 2004, the veteran filed a claim for service 
connection for diabetes mellitus, based on Agent Orange 
exposure.  It does not appear that this claim has been 
considered, and it is REFERRED to the RO for appropriate 
action.

The veteran testified that he moved to New Mexico in late 
2004, and the current VA records show that he receives 
treatment at medical facilities in that state.  The RO in 
Kansas, which currently has jurisdiction over this case, 
should determine whether his file should be TRANSFERRED to 
the jurisdiction of another RO.


FINDING OF FACT

The veteran does not currently have chronic right or left 
shoulder disorders.


CONCLUSION OF LAW

The veteran does not have right or left shoulder disabilities 
as a result of his service-connected lumbar disc disease.  
38 U.S.C.A. §§ 1110, 1112, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
three-volume claims folder, which includes, but is not 
limited to:  prior rating decisions; the veteran's  
contentions, including those presented at a hearing before 
the Board in April 2005; VA examination report dated in 2003; 
VA records for outpatient treatment; and private medical 
records, to include from Dr. Klein.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms such 
as pain or swelling.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Initially, it is noted that the veteran does not contend that 
he has right or left shoulder disabilities directly as a 
result of his military service, and there is no medical 
evidence in the file that would make such a theory plausible.  
Rather, he argues that he has shoulder disabilities due to 
his service-connected lumbar disc disease.  As a result of 
his disc disease, he has been in a wheelchair since 
approximately 2001.  He states that 6-12 months after he 
began using a manual wheelchair, he experienced pain in the 
shoulders.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

However, in this case, there is no competent evidence showing 
that the veteran currently has a right or left shoulder 
disability.  He underwent VA examination in 2003, and the 
examiner concluded the veteran had shoulder pain and muscle 
soreness.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board notes there is a 2001 notation 
from Dr. Klein of tendonitis of the left shoulder.  If such a 
disorder was present at that time, it has clearly resolved, 
with no further diagnosis of disability of either shoulder.   
In fact, the veteran testified that he experiences less 
symptoms concerning his shoulders now than he did when he 
first began using a wheelchair.  

The Board does not doubt that use of a wheelchair or other 
assistive device would place increased stress on the joints 
and muscles of the shoulders, resulting in pain or soreness, 
and the medical evidence certainly indicates that such is 
plausible.  This does not mean, however, that an actual, 
distinct disability or medical disorder results from the pain 
or other symptoms.  As discussed above, symptoms such as 
pain, alone, are not compensable disabilities for VA 
purposes.

There is no benefit of the doubt that can be resolved in the 
veteran's favor on these claims since there is no medical 
evidence pertinent to the claims - that is, no medical 
evidence diagnosing a chronic right or left shoulder 
disability.  Therefore, the claims must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in November 2002.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the December 2003 SOC.  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records identified by the veteran. He has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  The duty 
to assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The claimant was 
afforded medical examination in 2003. Further examination or 
opinion is not needed because, at a minimum, there is no 
competent evidence showing that the veteran has the claimed 
right and left shoulder conditions.  The Board has thoroughly 
reviewed all the medical evidence post-dating the 2003 VA 
examination (the VA outpatient treatment records), and there 
is no diagnosis of right or left shoulder conditions.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Service connection for right and left shoulder disorders, 
claimed as secondary to service-connected lumbar disc 
disease, is denied.


REMAND

First, it is necessary to remand all claims other than the 
shoulder claims decided above to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The U.S. 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It cannot be said, in this case, that there has been 
sufficient compliance when the RO at no time sent a VCAA 
letter to the veteran notifying him of what was needed to 
substantiate the claims for special monthly compensation, for 
automobile and adaptive equipment or adaptive equipment only, 
or for special adaptive housing or special home adaptation 
grant.  Rather, the VCAA letter sent in November 2002 
concerned the service connection claims only.  Since the 
evidence needed to substantiate the veteran's other claims 
differs significantly than that needed to show entitlement to 
service-connected disability compensation, the Board is 
constrained to remand the issues for compliance with the 
notice provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Second, the veteran was provided VA examinations in July 
2003, but more current medical information is needed since 
more than two years has passed.  There is some indication in 
the record that the veteran's disability may have worsened.  
For example, he was able to drive to the 2003 examination; he 
no longer drives.  In 2003 he did not have anyone assisting 
him in the home on a regular basis; his daughter now cares 
for him.  It is necessary to evaluate the current level of 
his functioning and clarify any inconsistencies in the 
record.

Third, the veteran testified that he was provided a 
wheelchair by the VA in Wichita.  There is a gap in the VA 
treatment records in his claims file between June 1999 and 
March 2002.  At the time of the August 1999 VA examination, 
he was ambulating with a cane; by March 2002, he was in a 
wheelchair.  Clearly the medical justification for providing 
him a wheelchair is relevant to the issues at hand, so the RO 
must obtain the missing VA treatment records. The RO should 
also take this opportunity to obtain the most current VA 
treatment records.

Accordingly, the appeal is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims for 
special monthly compensation based on 
loss of use of the lower extremities, 
special monthly compensation based on the 
need for aid and attendance or at the 
housebound rate, for automobile and 
adaptive equipment or adaptive equipment 
only, or for special adaptive housing or 
special home adaptation grant. The notice 
must be specific to these claims.  The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Medical Center in Wichita for 
all treatment from June 1999 to March 
2002.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Obtain the veteran's medical records 
from the VA medical facilities in 
Albuquerque, Artesia, and Roswell for all 
treatment from April 2005 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  After receiving the above VA 
treatment records, to the extent 
available, as well as any other 
outstanding medical evidence identified 
by the veteran, schedule him for 
appropriate VA examinations (aid and 
attendance and neurological).

The claims files should be provided to 
the examiner(s) for review prior to the 
examination(s).

The examiner(s) should specifically state 
whether the veteran has loss of use of 
the lower extremities (defined in VA 
regulations as no effective function 
remains other than that which would be 
equally well served by an amputation 
stump with use of a suitable prosthetic 
appliance).  The opinion should be based 
on the actual remaining function the 
veteran has of his lower extremities and 
whether the acts of balance, propulsion, 
etc., could be accomplished equally well 
by an amputation stump with prosthesis.  
The examiner(s) should review and discuss 
any conflicting medical evidence of 
record, such as the veteran's use of a 
wheelchair versus the October 2003 VA 
hospitalization records indicating he 
could ambulate on his own and get to the 
bathroom without problems.  The 
examiner(s) should discuss the medical 
justification for the veteran's use of a 
wheelchair.

5.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA),  have been completed, the RO 
should readjudicate the claims.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this case should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


